DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because number “21a” in Figure 4 should be changed to --22a-- in order to properly denote the fan-shaped clamp body 22a (see spec. pg. 6, para. 0021, line 1; also see Fig. 8A for reference).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 3006115 to Kazuo.
Kazuo disclose an insect catching tool (see Fig. 1), comprising:  an insect catcher sheet (2, 40-43) including a sheet body having a first surface (lower surface of 2 in Fig. 2) including an adhesive layer (41), the insect catcher sheet being a soft sheet (soft resin substrate 40); and a holder (3, 5, 6) configured to hold the insect catcher sheet, the holder including a holding plate (3) to be on a second surface (upper surface of 2 in Fig. 2) of the insect catcher sheet (2), a clamp (5, 6) configured to hold the insect catcher sheet on the holding plate, and a grip (4) extending from the holding plate, the clamp (5, 6) including a clamp body (5) configured to press the insect catcher sheet (2) onto the holding plate (3) to hold the insect catcher sheet, and a bar-shaped handle (6) configured to cause the clamp body to perform an open or close operation, the handle including a hook (15; hook structure not being particularly claimed) to be hooked (protrusion 15 provides a frictional engagement/abutment that enables it to be hooked to an edge surface to cause actuation of bar 6 when pressed against such an edge surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3006115 to Kazuo in view of WO 2013/051739 to Park or Keim, Jr. 2013/0047498.
Kazuo does not disclose wherein the grip includes a plurality of tubes arranged telescopically to one another.  Park and Keim, Jr. disclose wherein the grip (see Fig. 1 OR see Fig. 5) includes a plurality of tubes (10, 20, 30 OR plurality of sections of 401) arranged telescopically to one another (see Fig. 2 OR see para. 0030).  It would have been obvious to one of ordinary skill in the art to modify the grip of Kazuo such that it includes a plurality of tubes arranged telescopically to one another in view of Park or Keim, Jr. in order to provide a grip that may be adjusted in length so as to be able to reach insects which are far away or collapsed so that the grip can be caused to placed in a more compact storage configuration.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-225747 to Aramaki et al. in view of JP 300115 to Kazuo or McClendon 6,820,906.
Aramaki et al. disclose an insect catching tool (see Fig. 1), comprising:  an insect catcher sheet (adhesive tape 8) including a sheet body having a first surface (top side of 8) including an adhesive layer (8 in the form of gum tape), the insect catcher sheet being a soft sheet (tape 8 can be folded as shown in Fig. 4); and a holder (4, 6) .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-225747 to Aramaki et al. in view of JP 300115 to Kazuo or McClendon 6,820,906 as applied to claim 1 above, and further in view of WO 2013/051739 to Park or Keim, Jr. 2013/0047498.
Aramaki et al. do not disclose wherein the grip includes a plurality of tubes arranged telescopically to one another.  Park and Keim, Jr. disclose wherein the grip (see Fig. 1 OR see Fig. 5) includes a plurality of tubes (10, 20, 30 OR plurality of sections of 401) arranged telescopically to one another (see Fig. 2 OR see para. 0030).  It would have been obvious to one of ordinary skill in the art to modify the grip of Aramaki et al. such that it includes a plurality of tubes arranged telescopically to one another in view of Park or Keim, Jr. in order to provide a grip that may be adjusted in length so as to be able to reach insects which are far away or collapsed so that the grip can be caused to placed in a more compact storage configuration.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA